Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yehezkely et al (US 2013/0278468) in view of Gillette (US 2008/0218418).
Regarding claim 1, Yehezkely discloses in Figures 1-4, a terminal device, comprising a feed (120, Fig. 1), a metal frame (302, Fig.3 and par. 0027), and a radiating patch (410, Fig. 4); 
wherein at least two grooves (303, see Fig. 3) are disposed on an outer surface of the metal frame, two through-holes are disposed in each groove, the radiating patch (410, Fig. 4) is disposed in each groove (303).
Yehezkely does not disclose each radiating patch having two antenna feeding points, the feed connected to one feeding point through one through-hole, the antenna feeding points in each groove are in a one-to-one correspondence with the through-holes, and each radiating patch is insulated from the groove by using a non-conducting material and the metal frame (910) grounded.
Gillette discloses in Figures 9-10, each radiating patch (921) having two antenna feeding points (920a, 920b) disposed on each radiating patch (921), the feed is connected to one feeding point through one through-hole, the antenna feeding points in each groove are in a one-to-one correspondence with the through-holes, and each radiating patch is insulated from the groove by using a non-conducting material (922) and the metal frame (910) grounded.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify each radiating patch of Yehezkely with the radiating patch as taught by Gillette to optimize the radiating characteristic of each radiating patch. Therefore, to employ having each radiating patch as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Gillette discloses in Figure 10, 
wherein the two through-holes (through holes where 920a, 920b disposed) in each groove are located at the bottom of the groove.
Regarding claim 3, as applied to claim 2, Gillette discloses in Figures 9-10,
wherein a first straight line determined by one of the two through-holes at the bottom of each groove and a center of the bottom of the groove is parallel to a length direction of the metal frame, a second straight line determined by the other through-hole and the center of the bottom of the groove is parallel to a width direction of the metal frame, and the first straight line is perpendicular to the second straight line; and
a third straight line determined by one of the two antenna feeding points on each radiating patch and a center of the radiating patch is parallel to the length direction of the metal frame, a fourth straight line determined by the other antenna feeding point and the center of the radiating patch is parallel to the width direction of the metal frame, and the third straight line is perpendicular to the fourth straight line.
Regarding claim 4, as applied to claim 3, Gillette discloses in Figures 9-10, 
further comprising a retractor (914), wherein the retractor (914) is disposed in each groove, the radiating patch (912) in each groove is disposed between the retractor and the bottom of the groove, there is a gap between each retractor (914) and the radiating patch (912), there is a gap between each retractor (914) and a sidewall (917) of the groove.
Gillette does not disclose an area of the retractor being less than an area of the radiating patch. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to change the area of the retractor being less than the area of the radiating patch to achieve desired the radiation characteristic of for the terminal device. Therefore, to employ having the areas as claimed invention would have been obvious to person skill in the art.
Regarding claims 5-6, as applied to claim 4, Gillette discloses in Figures 9-10, 
wherein a surface of the retractor (914) that is away from the bottom of the groove is flush with a plane on which an outer sidewall of the metal frame is located;
wherein a shape of the groove, a shape of the radiating patch, and a shape of the retractor are each a circle or a regular polygon.
Regarding claim 7, Gillette discloses every feature of claimed invention as expressly recited in claim 6, except for wherein the shape of the groove, the shape of the radiating patch, and the shape of the retractor are each a square, gaps between a side of the radiating patch and the sidewall of the groove are equal, and gaps between a side of the retractor and the sidewall of the groove are equal. However, such difference is not patentable merit. Shape and gap of radiating elements in an antenna are designed parameters. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the shapes of the groove, patch, retractor and the gap between a side of the retractor and the sidewall of the groove for optimal radiation characteristic of the radiating patch. Therefore, to employ having the shapes and gap as claimed invention would have been obvious to person skill in the art.
Regarding claims 8, as applied to claim 1, Gillette discloses in Figures 9-10, wherein a surface (914) of the radiating patch (921) that is away from the bottom of the groove is flush with a plane on which an outer sidewall of the metal frame (910) is located.
Regarding claims 9-10, as applied to claim 1, Yehezkely in Figures 3-4, wherein the at least two grooves (303) are located on a same side of the metal frame;
wherein the at least two grooves (303) are arranged along the length direction of the metal frame (302).
Regarding claim 11, and Gillette Yehezkely discloses every feature of claimed invention as expressly recited in claim 1, except for, a diameter of the groove near an outer wall of the metal frame being less than a diameter of the groove that is away from the outer wall of the metal frame. However, such difference is not patentable merit. It would have been obvious to one having ordinary skill in the art before the time the invention was made to change the diameter of the groove to provide proper support for the radiating patch in the groove and optimal the radiation characteristic for the radiation patch. Therefore, to employ having diameter of the groove as claimed invention would have been obvious to person skill in the art.
Regarding claim 12, as applied to claim 1, Yehezkely discloses in par. 0037, wherein the feed is a millimeter-wave feed.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845